IN THE
TENTH COURT OF APPEALS










 

Nos. 10-07-00260-CR,
10-07-00261-CR, 10-07-00262-CR,
10-07-00263-CR, 10-07-00264-CR,
10-07-00265-CR,
10-07-00266-CR, 10-07-00267-CR,
10-07-00268-CR,
10-07-00269-CR and 10-07-00270-CR
 
Karl Keith Noland,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 85th District Court
Brazos County, Texas
Trial Court Nos. 05-04140-CRF-85,
05-04141-CRF-85,
05-04142-CRF-85, 05-04143-CRF-85,
05-04144-CRF-85,
05-04145-CRF-85, 05-04146-CRF-85,
05-04147-CRF-85,
05-04148-CRF-85, 05-04149-CRF-85,
and 05-04150-CRF-85
 

ABATEMENT ORDER





 
            An appellant’s brief is overdue in
these appeals.  
            We abate these appeals to the trial
court to conduct any necessary hearings within 30 days of the date of this
Order pursuant to Texas Rule of Appellate Procedure 38.8(b)(2) and (3).  Tex. R. App. P. 38.8(b)(2), (3).
            The supplemental clerk’s and
reporter’s records required by the rule, if any, are ordered to be filed within
45 days of the date of this Order.  See id.
 
                                                                        PER
CURIAM
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeal
abated
Order
issued and filed July 2, 2008
Do
not publish


the date of this order.  The Court understands that mediation in the
other seven appeals is scheduled for September 8, 2011.  The Court appreciates
in advance any accommodations that will be made to mediate these three appeals
with the other seven appeals.
            No less than seven calendar
days before the first scheduled mediation session, each party must provide the
mediator and all other parties with an information sheet setting forth the
party’s positions about the issues that need to be resolved.  At or before the
first session, all parties must produce all information necessary for the
mediator to understand the issues presented.  The mediator may require any
party to supplement the information required by this Order.
            Immediately after mediation,
the mediator must advise this Court, in writing, only that the cases did or did
not settle and the amount of the mediator’s fee paid by each party.  The
mediator’s fee will be taxed as costs.  Unless the mediator agrees to mediate
without fee, the mediator must negotiate a reasonable fee with the parties, and
the parties must each pay the agreed-upon fee directly to the mediator.  The
Court notes that Appellant is proceeding as an indigent in these appeals.
            Named parties must be
present during the entire mediation process.  Failure or refusal to attend the
mediation as scheduled may result in the imposition of sanctions, as permitted
by law.  See Tex. R. App. P.
42.3(b), (c).
            Any objection to this Order
must be filed with this Court and served upon all parties within ten days after
the date of this Order, or it is waived. 
            The Court refers these
appeals to mediation.  
 
PER
CURIAM
Before
Chief Justice Gray,
        Justice
Davis, and
        Justice
Scoggins
Order
issued and filed August 31, 2011
Do
not publish